           Case 1:19-cv-09596-ER Document 27 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JIE WENG and SAN DANG WANG,
individually and on behalf of other employees
situated,
                               Plaintiffs,                            ORDER
                                                                 19 Civ. 9596 (ER)
                    – against –

NEW SHANGHI DELUXE CORP., et al.,
                               Defendants.


Ramos, D.J.:

         On May 20, 2021, the Court granted Plaintiﬀs leave to file a Second Amended Complaint

for the purpose of adding new defendants. Plaintiﬀs filed the complaint on May 21, 2021 and

Defendants answered on July 19, 2021.

           e parties are hereby instructed to submit a proposed schedule for any additional

discovery by July 23, 2021 for the Court’s approval.

         It is SO ORDERED.

Dated:    July 20, 2021
          New York, New York
                                                                   Edgardo Ramos, U.S.D.J.
